DETAILED ACTION

Status of Claims
•    The following is an office action in response to the communications filed 04/27/2021.
•    Claims 1, 5, 8-10, 12-15 and 19-20 have been amended.
•    Claim 11 has been canceled.
•    Claims 1-10 and 12-20 are currently pending and have been examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Application No. IN201841017210, filed on 05/08/2018 has been received.

Response to Amendments
In light of Applicant’s amendments, filed 04/27/2021, the claims objections and 112(b) rejections have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-10 and 12-19 are directed to a machine and claim 20 is directed to a process. Therefore, claims 1-10 and 12-20 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).
The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”.  
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea: 
access purchase and content data of a plurality of fashion products purchased by at least one user; 
generate an observable feature vector for each of the fashion products, wherein each of the observable feature vectors is generated based upon observable features data corresponding to each of the fashion products; 
aggregate the observable feature vectors purchased by the at least one user to compute an observable user vector for the at least one user; 
generate a latent feature vector for each of the fashion products, wherein each of the latent feature vectors is generated based upon latent features data corresponding to each of the fashion products; 
aggregate the latent feature vectors purchased by the at least one user to compute a latent user vector for the at least one user; 
generate size and fitting recommendations based upon the observable user vector and the latent user vector;
identify one or more other fashion products similar to at least one of the fashion products, wherein the at least one fashion product is purchased more frequently than the one or more other fashion products by a set of users, each of the fashion products and the one or more other fashion products being previously purchased; and 
generate a recommendation for the at least one user based upon another observable user vector, another latent user vector, and the generated size and fitting recommendations.
Additionally, representative claim 10 recites at least the following limitations that are believed to recite an abstract idea:
access purchase and content data of a plurality of fashion products purchased by at least one user; 
identify a first set of fashion products associated with a first purchase record and a second set of fashion products associated with a second purchase record, wherein the first purchase record is greater than the second purchase record, and wherein at least one of the first set of fashion products is similar to at least one of the second set of fashion products, the at least one fashion product of the first set being purchased more frequently than the at least one fashion product of the second set, all of the fashion products being previously purchased; 
generate a first observable user vector and a first latent user vector for each of the first set of fashion products, wherein each of the first observable user vector(s) is generated based upon observable features data corresponding to each of the first set of fashion products, and wherein each of the first latent user vector(s) is generated based upon latent features data corresponding to each of the first set of fashion products; 
generate a second observable user vector and a second latent user vector for each of the second set of fashion products, wherein each of the second observable user vector(s) is generated based upon observable features data corresponding to each of the second set of fashion products, and wherein each of the second latent user vector(s) is generated based upon latent features data corresponding to each of the second set of fashion products; 
generate size and fitting recommendations of the first set of fashion products for each user via a first analysis based upon the first observable user vector(s) and the first latent user vector(s); and   
generate size and fitting recommendations of the second set of fashion products for each user via a second analysis based upon (i) the second observable user vector(s), (ii) the second latent user vector(s), and (iii) deep learning data corresponding to the first set of fashion products from the first analysis.
Independent claim 20 recites similar limitations as claim 10, and the additional limitations, believed to recite additional abstract ideas:
identifying a first plurality of fashion products and a second plurality of fashion products that are similar to one another, wherein the first plurality of fashion products are more frequently purchased by at least one user as compared to the second plurality of fashion products; and
transmitting deep learning data corresponding to the first plurality of fashion products to a second analysis.
The above limitations recite the concept of using purchase history to recommend products to a user.  These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. In this case, the abstract idea recited in the claims is a sales activity because purchase data of buyers is used to make item recommendations. The gathering of purchase history and generation of a size and fitting recommendation additionally represents a 

Under Prong Two of Step 2A of the 2019 PEG, claim 1 recites additional elements, such as a memory having computer-readable instructions stored therein; and a processor configured to [perform steps]. Claim 10 recites the additional elements of claim 1 and further recites a first and second deep learning model. Additionally, claim 20 recites the additional elements of a computer and a first and second deep learning model. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claims 1, 10, and 20 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  Similar to the limitations of Alice, claims 1, 10, and 20 merely recite a commonplace business method (i.e., using purchase history to recommend products to a user) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, claims 1, 10, and 20 generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.).  Likewise, claims 1, 10, and 20 specifying that the 
                Since claims 1, 10, and 20 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1, 10, and 20 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to independent claim 1, this claim recites additional elements, such as a memory having computer-readable instructions stored therein; and a processor configured to [perform steps]. Claim 10 recites the additional elements of claim 1 and further recites a first and second deep learning model. Additionally, claim 20 recites the additional elements of a computer and a first and second dep learning model. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Moreover, the limitations of claims 1, 10, and 20 are manual processes, e.g., Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claims 1, 10, and 20 specifying that the abstract idea of using purchase history to recommend products to a user is executed in a computer merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1, 10 and 20 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1, 10, and 20 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-9 and 12-19, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-9 and 12-19 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they further recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors.  Dependent claims 6-7, 9, 12-13, and 16-19 fail to identify additional elements and as such, are not indicative of integration into a practical application. Dependent claims 2-5, 8, and 14-15 further identify additional elements, such as an e-commerce fashion platform, a Gradient Boost Classifier (GBC), a neural network, ensemble techniques, a skip gram based technique, continuous bag words model, GLOVE model, low rank matrix factorization and an autoencoder. Similar to discussion above the with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claims merely invoke such additional elements as a tool to perform the abstract idea. See MPEP 2106.05(f). Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 2-5, 8, and 14-15 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  As such, under Step 2A, dependent claims 2-9 and 12-19 are “directed to” an abstract idea. Similar to the discussion above with respect to claims 1, 10, and 20, dependent claims 2-5, 8, and 14-15, analyzed individually and as an ordered combination, invoke such additional elements as a tool to perform the abstract idea and merely indicate a field of use in which to apply the abstract idea because Alice/Mayo test, claims 1-10 and 12-20 are ineligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7, 9-10, 12-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited McGovern et al. (US 20140067596 A1), hereinafter McGovern, in view of previously cited Snyder et al. (US 20190130285 A1), hereinafter Snyder, in view of newly cited Kim (US 11004133 B1), hereinafter Kim.

In regards to claim 1, McGovern discloses a size and fitting recommendation system for fashion products (McGovern: [abstract]; [0032]), the system comprising: 
a memory having computer-readable instructions stored therein (McGovern: [0107] – “the memory 1008 stores a software program”); and 
a processor configured to (McGovern: [0107] – “the processor 1004”): 
access purchase and content data of a plurality of fashion products purchased by at least one user (McGovern: [0052-0053] – “receive consumer purchase history and ratings…Merchants or product manufacturers provide the detailed descriptions (including SKU numbers) for the salable items” (e.g., ratings and SKU are content data); [0033] – “products can include shoes, clothing, fashion accessories”; [0029] – “recommendation engine collects consumer purchase history from subscribed consumers”; see also Fig. 5); 
generate an observable feature value for each of the fashion products, wherein each of the observable feature values is generated based upon observable features data corresponding to each of the fashion products (McGovern: [0053-0054] and Fig. 5 – “recommendation engine 402 creates a data structure to store the extracted and identified purchase data…illustrated data structure 500 includes data fields for…meta-data associated with the salable item”; Fig. 5 displays a meta-data column for the purchases, including colors (i.e., an observable feature)); 
aggregate the observable feature values purchased by the at least one user to compute an observable user value for the at least one user (McGovern: [0070] – “the recommendation engine 402 also uses past purchases to identify consumer preferences. A consumer's preferences (i.e., user features) correspond to correlations among certain traits of salable items. For instance, the recommendation engine 402 determines a consumer's preference for…color, …type of salable item, etc. (i.e., observable features))”; 
generate a latent feature value for each of the fashion products, wherein each of the latent feature values is generated based upon latent features data corresponding to each of the fashion products (McGovern: [0053-0054] and Fig. 5 – “recommendation engine 402 creates a data structure to store the extracted and identified purchase data…illustrated data structure 500 includes data fields for…meta-data associated with the salable item”; Fig. 5 displays a meta-data column for the purchases, including sizes, as well as a merchant column (e.g., sizes and merchants are latent features)); 
aggregate the latent feature values purchased by the at least one user to compute a latent user value for the at least one user (McGovern: [0070] – “the recommendation engine 402 also uses past purchases to identify consumer preferences. A consumer's preferences (e.g., user features) correspond to correlations among certain traits of salable items. For instance, the recommendation engine 402 determines a consumer's preference for size, …brand, merchant (i.e., latent features)”; 
generate size and fitting recommendations based upon the observable user value, and the latent user value (McGovern: [0089] and Figs. 8 & 9 – “a list of dress pants that the recommendation engine 402 provides to a consumer of interest 602…the recommendation engine 402 selects a color and size for each pair of dress pants based on colors purchased by cohorts and relative sizing between the consumer of interest 602 and cohorts based on brand, merchant, and/or style. The `Conf.` data field shows a calculated confidence score for each type of recommended dress pants, which is used by the recommendation engine 402 to create an ordering within the data structure 800”; [0088] – “recommendation engine 402 may adjust confidence scores for the salable items based on the preferences”); and
generate a recommendation for the at least one user based upon another observable user value, another latent user value, and the generated size and fitting recommendations (McGovern: [0103] – “example recommendation engine 402 of FIG. 4 refines its operation through the analytics component 408. The recommendation engine 402 may use the analytics component 408 to monitor which recommended salable items are viewed and/or purchased by the consumer. The recommendation engine 402 may update preference or behavior information in the sections 418 and 420 in response to this monitoring”; [0070] – “the recommendation engine 402 determines a consumer's preference for size, color, brand, merchant, type of salable item, etc. The recommendation engine 402 uses the preferences to refine recommendations so that displayed salable items correspond to previous preferences of the consumer”).
McGovern further discloses calculating distance vectors between consumers based on purchasing history and/or ratings (McGovern: [0030]),
yet McGovern does not explicitly disclose that the generated and computed values are vectors; and identifying one or more other fashion products similar to at least one of the fashion products, wherein the at least one fashion product is purchased more frequently than the one or more other fashion products by a set of users, each of the fashion products and the one or more other fashion products being previously purchased. 
However, Snyder teaches a similar system of determining suitable items (Snyder: [0017]), including 
that the generated and computed values are vectors (Snyder: [0049] – “generate a…feature vector based on some set of structured attributes…generate a…feature vector based on less structured information such as item reviews”).
It would have been obvious to one of ordinary skill in the art to include that the generated and computed values are vectors, as taught by Snyder, in the size and fitting recommendation system of McGovern since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of McGovern, to include the teachings of Snyder, in order to present items better suited to the user’s needs (Snyder: [0016]).
Additionally, Kim teaches a similar method of determining fit characteristics (Kim: [abstract]), including identifying one or more other fashion products similar to at least one of the fashion products, wherein the at least one fashion product is purchased more frequently than the one or more other fashion products by a set of users, each of the fashion products and the one or more other fashion products being previously purchased (Kim: Col. 9, Ln. 8-13 – “the score calculation module 120 may determine a relational score of a measurement with respect to a 
It would have been obvious to one of ordinary skill in the art to include identifying one or more other fashion products similar to at least one of the fashion products, wherein the at least one fashion product is purchased more frequently than the one or more other fashion products by a set of users, each of the fashion products and the one or more other fashion products being previously purchased, as taught by Kim, in the size and fitting recommendation system of McGovern since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of McGovern, to include the teachings of Kim, in order to lead to increased purchasing confidence, reduced return rates, and improved user satisfaction to streamline online shopping transactions (Kim: Col. 2, Ln. 22-26).


In regards to claim 2, McGovern/Snyder/Kim teaches the system of claim 1. McGovern further discloses wherein the processor is further configured to execute the computer-readable instructions to access the purchase and content data of the one or more fashion products purchased by the users via an e-commerce fashion platform (McGovern: [0057] – “the recommendation engine 402 requests the consumer's purchase history from the specified merchants. The merchants can provide any purchases by the consumer”; [0068] – “determine 

In regards to claim 3, McGovern/Snyder/Kim teaches the system of claim 2. McGovern further discloses wherein the processor is further configured to execute the computer-readable instructions to generate size and fitting recommendations for fashion apparel purchased by the users via an e-commerce fashion platform (McGovern: [0071] – “The recommendation engine 402 also determines that other consumers who have purchased size 32-regular jeans from Merchant A typically purchase size 28-tall jeans from Merchant B. The recommendation engine 402 accordingly provides a recommendation for the jeans from Merchant B in the 28-tall size”; [0043] – “The merchant server 308b then displays advertisements on one or more webpages for salable items corresponding to the recommended salable items provided to the merchant”).

In regards to claim 4, McGovern/Snyder/Kim teaches the system of claim 1. McGovern further discloses wherein the processor is further configured to execute the computer-readable instructions to generate the size and fitting recommendations using an algorithm (McGovern: [0007] – “recommendation engine uses one or more cluster and cohort algorithms configured to provide salable item recommendations”; [0089]), 
yet does not explicitly disclose generating recommendations using a Gradient Boost Classifier (GBC), a neural network, ensemble techniques, or combinations thereof. However, Snyder teaches generating recommendations using a Gradient Boost Classifier (GBC), a neural network, ensemble techniques, or combinations thereof (Snyder: [0022] – “a neural network 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Snyder with McGovern for the reasons identified above with respect to claim 1.

In regards to claim 6, McGovern/Snyder/Kim teaches the system of claim 1. McGovern further discloses wherein the processor is further configured to execute the computer-readable instructions to access the observable features data corresponding to each of the one or more fashion products, wherein the observable features data comprises physical measurements, type of material, a season type, an occasion type, colour, shape, or combinations thereof of each of the fashion products (McGovern: [0053-0054] and Fig. 5 – “recommendation engine 402 creates a data structure to store the extracted and identified purchase data…illustrated data structure 500 includes data fields for…meta-data associated with the salable item”; Fig. 5 displays a meta-data column for the purchases, including colors; [0030] – “dress pants…casual pants” (e.g., an occasion type)).

In regards to claim 7, McGovern/Snyder/Kim teaches the system of claim 1. McGovern further discloses wherein the processor is further configured to execute the computer-readable instructions to access the latent features data corresponding to each fashion product, wherein the latent features data comprises design information, brand information, a type of fit, or combinations thereof of each of the fashion products (McGovern: [0053-0054] and Fig. 5 – “recommendation engine 402 creates a data structure to store the extracted and identified 

In regards to claim 9, McGovern/Snyder/Kim teaches the system of claim 1. McGovern further discloses wherein the processor is further configured to execute the computer-readable instructions to generate one or more size and fitting recommendations for each user, and wherein the size and fitting recommendations comprise personalized size information across brands, fit type, brand type, product type, or combinations thereof of a fashion product for each user (McGovern: [0070-0071] – “uses past purchases to identify consumer preferences…a consumer has a preference for size 32-regular jeans from Merchant A…extrapolate that consumer's preferences of salable items not yet purchased by the consumer…determines that other consumers who have purchased size 32-regular jeans from Merchant A typically purchase size 28-tall jeans from Merchant B. The recommendation engine 402 accordingly provides a recommendation for the jeans from Merchant B in the 28-tall size”).

In regards to claim 10, McGovern discloses a size and fitting recommendation system for fashion products (McGovern: [abstract]; [0032]), the system comprising: 
a memory having computer-readable instructions stored therein (McGovern: [0107] – “the memory 1008 stores a software program”); and 
a processor configured to (McGovern: [0107] – “the processor 1004”): 
access purchase and content data of a plurality of fashion products purchased by the at least one user (McGovern: [0052-0053] – “receive consumer purchase history and 
identify a first set of fashion products associated with a first purchase record and a second set of fashion products associated with a second purchase record, wherein the first purchase record is greater than the second purchase record, and wherein at least one of the first set of fashion products is similar to at least one of a second set of fashion products (McGovern: [0070-0071] – “uses past purchases to identify consumer preferences…a consumer has a preference for size 32-regular jeans from Merchant A” (e.g., jeans from Merchant A are a first set of products associated with a first purchase record); [0071] – “extrapolate that consumer's preferences of salable items not yet purchased by the consumer…determines that other consumers who have purchased size 32-regular jeans from Merchant A typically purchase size 28-tall jeans from Merchant B” (e.g., jeans from Merchant B are a second set of products associated with a second purchase record); Examiner note: the first purchase record is greater than the second purchase record because it includes a purchase by the consumer, while the second record does not);
generate a first observable user value and a first latent user value  for each of the first set of fashion products, wherein each of the first observable user value(s) is generated based upon observable features data corresponding to each of the first set of fashion products, and wherein each of the first latent user value(s) is generated based upon latent features data corresponding to each of the first set of fashion products (McGovern: [0052-0054] and Fig. 5 – “receive consumer purchase history…recommendation engine 402 creates a data structure to store the 
generate a second observable user value and a second latent user value for each of the second set of fashion products, wherein each of the second observable user value(s) is generated based upon observable features data corresponding to each of the second set of fashion products, and wherein each of the second latent user value(s) is generated based upon latent features data corresponding to each of the second set of fashion products (McGovern: [0052-0054] and Fig. 5 – “receive consumer purchase history…recommendation engine 402 creates a data structure to store the extracted and identified purchase data…illustrated data structure 500 includes data fields for…meta-data associated with the salable item”; Fig. 5 displays a meta-data column for the purchases, including colors (i.e., an observable user value) and a meta-data column for the purchases, including sizes, as well as a merchant column (e.g., sizes and merchants are latent user values); See also Fig. 6, displaying purchase information associated with multiple users (e.g., the analysis is performed for items in the second set of fashion products)); 
generate size and fitting recommendations of the first set of fashion products for each user via an analysis based upon the first observable user value(s) and the first latent user value(s) (McGovern: [0089] and Figs. 8 & 9 – “the recommendation engine 402 selects a color and size for each pair of dress pants based on colors purchased by cohorts and relative sizing 
generate size and fitting recommendations of the second set of fashion products for each user via a second analysis based upon (i) the second observable user value(s), (ii) the second latent user value(s), and (iii) data corresponding to the first set of fashion products from the first analysis (McGovern: [0089] and Figs. 8 & 9 – “the recommendation engine 402 selects a color and size for each pair of dress pants based on colors purchased by cohorts and relative sizing between the consumer of interest 602 and cohorts based on brand, merchant, and/or style. The `Conf.` data field shows a calculated confidence score for each type of recommended dress pants, which is used by the recommendation engine 402 to create an ordering within the data structure 800”; [0088] – “recommendation engine 402 may adjust confidence scores for the salable items based on the preferences”; [0070-0071] – “uses past purchases to identify consumer preferences…a consumer has a preference for size 32-regular jeans from Merchant A…extrapolate that consumer's preferences of salable items not yet purchased by the consumer…determines that other consumers who have purchased size 32-regular jeans from Merchant A typically purchase size 28-tall jeans from Merchant B” (e.g., the second analysis 
yet McGovern does not explicitly disclose that generated values are vectors; the at least one fashion product of the first set being purchased more frequently than the at least one fashion product of the second set, all of the fashion products being previously purchased; and that the first and second analyses are deep learning models, and that data is deep learning data from the first deep learning model. 
However, Snyder teaches a similar system of determining suitable items (Snyder: [0017]), including 
that the generated values are vectors (Snyder: [0049] – “generate a…feature vector based on some set of structured attributes…generate a…feature vector based on less structured information such as item reviews”); and
that the first and second analyses are deep learning models, and that data is deep learning data from the first deep learning model (Snyder: [0017] – “one or more machine learning models or algorithms may be employed in each subsystem. For example, a first machine learning model (such as a deep neural network model) may be used to obtain embedding vectors representing salient characteristics of various items in one embodiment. The embedding vectors (i.e., deep learning data) may be used as part of the input (together with feedback interpretations) to a second machine learning model”).
It would have been obvious to one of ordinary skill in the art to include that generated and computed values are vectors; and that the first and second analyses are deep learning models, and that data is deep learning data from the first deep learning model, as taught by Snyder, in the size and fitting recommendation system of McGovern since the claimed invention 
Additionally, Kim teaches a similar method of determining fit characteristics (Kim: [abstract]), including the at least one fashion product of the first set being purchased more frequently than the at least one fashion product of the second set, all of the fashion products being previously purchased (Kim: Col. 9, Ln. 8-13 – “the score calculation module 120 may determine a relational score of a measurement with respect to a same measurement of a garment in a size that is purchased more frequently than any other size (e.g., most commonly purchased size)”).
It would have been obvious to one of ordinary skill in the art to include the at least one fashion product of the first set being purchased more frequently than the at least one fashion product of the second set, all of the fashion products being previously purchased, as taught by Kim, in the size and fitting recommendation system of McGovern since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of McGovern, to include the teachings of Kim, in order to lead to increased purchasing confidence, reduced 

In regards to claim 12, McGovern/Snyder/Kim teaches the system of claim 10. McGovern further discloses wherein the processor is further configured to execute the computer-readable instructions to identify the first set of fashion products associated with the first purchase record and the second set of fashion products associated with the second purchase record (McGovern: [0070-0071] – “uses past purchases to identify consumer preferences…a consumer has a preference for size 32-regular jeans from Merchant A”; [0071] – “extrapolate that consumer's preferences of salable items not yet purchased by the consumer…determines that other consumers who have purchased size 32-regular jeans from Merchant A typically purchase size 28-tall jeans from Merchant B”; Examiner note: the first purchase record associated with Merchant A is more frequently purchased than that associated with Merchant B because it includes a purchase by the consumer, while the second purchase record is not).

In regards to claim 13, McGovern/Snyder/Kim teaches the system of claim 10. McGovern further discloses wherein the processor is further configured to execute the computer-readable instructions to: generate a first observable feature value and a second observable feature value corresponding to each of the first and second set of fashion products respectively (McGovern: [0053-0054] and Fig. 5 – “recommendation engine 402 creates a data structure to store the extracted and identified purchase data…illustrated data structure 500 includes data fields for…meta-data associated with the salable item”; Fig. 5 displays a meta-data column for ; 
aggregate the first and second observable feature values of the fashion products purchased by each user to compute the first and second observable user values respectively for each user (McGovern: [0070] – “the recommendation engine 402 also uses past purchases to identify consumer preferences. A consumer's preferences (i.e., user features) correspond to correlations among certain traits of salable items. For instance, the recommendation engine 402 determines a consumer's preference for…color, …type of salable item, etc. (i.e., observable features)); 
generate a first latent feature value and a second latent feature value corresponding to each of the first and second set of fashion products respectively (McGovern: [0053-0054] and Fig. 5 – “recommendation engine 402 creates a data structure to store the extracted and identified purchase data…illustrated data structure 500 includes data fields for…meta-data associated with the salable item”; Fig. 5 displays a meta-data column for the purchases, including sizes, as well as a merchant column (e.g., sizes and merchants are latent features); See also Fig. 6, displaying purchase information associated with multiple users (e.g., the analysis is for first and second values)); and 
aggregate the first and second latent feature values of fashion products purchased by each user to compute the first and second latent user values respectively for each user (McGovern: [0070] – “the recommendation engine 402 also uses past purchases to identify consumer preferences. A consumer's preferences (e.g., user features) correspond to correlations among certain traits of salable items. For instance, the recommendation engine 402 determines a consumer's preference for size, …brand, merchant (i.e., latent features)”),
vectors. However, Snyder teaches a similar system of determining suitable items (Snyder: [0017]), including 
that the generated values are vectors (Snyder: [0049] – “generate a…feature vector based on some set of structured attributes…generate a…feature vector based on less structured information such as item reviews”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Snyder with McGovern for the reasons identified above with respect to claim 10.

In regards to claim 16, McGovern/Snyder/Kim teaches the system of claim 10. McGovern further discloses wherein the processor is further configured to execute the computer-readable instructions to identify the first and the second set of fashion products, wherein the first and second set of fashion products comprise fashion apparel (McGovern: [0070-0071] – “uses past purchases to identify consumer preferences…a consumer has a preference for size 32-regular jeans from Merchant A” (e.g., jeans from Merchant A are a first set of products associated with a first purchase record); [0071] – “extrapolate that consumer's preferences of salable items not yet purchased by the consumer…determines that other consumers who have purchased size 32-regular jeans from Merchant A typically purchase size 28-tall jeans from Merchant B”).

In regards to claim 17, McGovern/Snyder/Kim teaches the system of claim 16. McGovern further discloses wherein the processor is further configured to execute the computer-readable instructions to identify the first and the second set of fashion products, wherein the first set of fashion products comprise shirts, t-shirts, jeans, trousers, or combinations thereof and the second set of fashion products comprise sweaters, jackets, sweatshirts, tunics, or combinations thereof (McGovern: [0070-0071] – “uses past purchases to identify consumer preferences…a consumer has a preference for size 32-regular jeans from Merchant A” (e.g., jeans from Merchant A are a first set of products associated with a first purchase record); see also Fig. 2, displaying the fashion items may be sweaters (e.g., the second set of items may be sweaters)).

In regards to claim 18, McGovern/Snyder/Kim teaches the system of claim 10. McGovern further discloses wherein the processor is further configured to execute the computer-readable instructions to: access the observable features data corresponding to each of the one or more fashion products, wherein the observable features data comprises physical measurements, type of material, a season type, an occasion type, colour, product type, or combinations thereof of each of the fashion products (McGovern: [0053-0054] and Fig. 5 – “recommendation engine 402 creates a data structure to store the extracted and identified purchase data…illustrated data structure 500 includes data fields for…meta-data associated with the salable item”; Fig. 5 displays a meta-data column for the purchases, including colors); and
access the latent features data corresponding to each fashion product, wherein the latent features data comprises design information, brand information, a type of fit, or combinations thereof of each of the fashion products (McGovern: [0053-0054] and Fig. 5 – “recommendation engine 402 creates a data structure to store the extracted and identified purchase data…illustrated data structure 500 includes data fields for…meta-data associated with the salable item”; Fig. 5 

In regards to claim 19, McGovern/Snyder/Kim teaches the system of claim 10. McGovern further discloses wherein the processor is further configured to execute the computer-readable instructions to generate one or more size and fitting recommendations for each user, wherein the size and fitting recommendations comprise personalized size information across brands, fit type, brand type, or combinations thereof of a fashion product for each user (McGovern: [0070-0071] – “uses past purchases to identify consumer preferences…a consumer has a preference for size 32-regular jeans from Merchant A…extrapolate that consumer's preferences of salable items not yet purchased by the consumer…determines that other consumers who have purchased size 32-regular jeans from Merchant A typically purchase size 28-tall jeans from Merchant B. The recommendation engine 402 accordingly provides a recommendation for the jeans from Merchant B in the 28-tall size”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McGovern, in view of Snyder, in view of Kim, in view of Schoenmackers et al. (US 20180268818 A1), hereinafter Schoenmackers.

In regards to claim 5, McGovern/Snyder/Kim teaches the system of claim 4. McGovern further discloses 
wherein the processor is further configured to execute the computer-readable instructions to: analyze the purchase data of the one or more fashion products purchased by each of the plurality of users to determine user product information with respect to fashion products (McGovern: [0043] – “collect feedback data regarding which recommended salable items a user views and/or purchases”; see also [0089]);
identify one or more positive samples of fashion products that are retained by the users (McGovern: [0043] – “collect feedback data regarding which recommended salable items a user views and/or purchases”); and
utilize the model to generate size and fitting recommendations for each of the plurality of users (McGovern: [0089] – “recommendation engine 402 selects a color and size for each pair of dress pants”; see also [0007]),
yet McGovern does not explicitly disclose that user product information is reasons for return or exchange of products; identifying one or more negative samples of fashion products that are returned or exchanged by the users; that the model is a Gradient Boost Classifier; and training the Gradient Boost Classifier based upon the purchase data, the one or more positive samples, the one or more negative samples, the reasons for return or exchange of the fashion products, or combinations thereof.
However, Snyder teaches a similar system of determining suitable items (Snyder: [0017]), including 
that user product information is reasons for negative action with respect to products (Snyder: [0030] – “processing of the feedback may be performed…whether a particular gesture is to be interpreted as positive feedback or negative feedback…some of the analysis and interpretation of the feedback signals may be performed at the refinement subsystem 140”); 
identifying one or more negative samples of fashion products that are associated with a negative action by the users (Snyder: [0030] – “processing of the feedback may be 
training the model based upon the purchase data, the one or more positive samples, the one or more negative samples, the reasons for return or exchange of the fashion products, or combinations thereof (Snyder: [0031] – “one or more result set candidacy score generators 146 may be re-trained in a given refinement iteration, with the training data set based at least in part on the feedback signals and on feature sets of the corresponding items”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Snyder with McGovern for the reasons identified above with respect to claim 1.
However, Schoenmackers teaches a recommendation system (Schoenmackers: [0043]), including
that a negative action comprises a return or exchange (Schoenmackers: [0051] – “services such as…return item…implemented”); and
that a model is a Gradient Boost Classifier (Schoenmackers: [0106] – “machine learning algorithm may be…gradient boosted machine” 
It would have been obvious to one of ordinary skill in the art to include that a negative action comprises a return or exchange; and that a model is a Gradient Boost Classifier, as taught by Schoenmackers, in the size and fitting recommendation system of McGovern since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further .

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McGovern, in view of Snyder, in view of Kim, in view of Pavletic et al. (US 20190295114 A1), hereinafter Pavletic.

In regards to claim 8, McGovern/Snyder/Kim teaches the system of claim 6. McGovern further discloses wherein the processor is further configured to execute the computer-readable instructions to generate the latent feature value (McGovern: [0053-0054] and Fig. 5 – “recommendation engine 402 creates a data structure to store the extracted and identified purchase data…illustrated data structure 500 includes data fields for…meta-data associated with the salable item”; Fig. 5 displays a meta-data column for the purchases, including sizes, as well as a merchant column (e.g., sizes and merchants are latent features)),
Yet McGovern does not explicitly teach the generated value is a vector; and generating the vector using a skip gram based technique, a continuous bag of words model, a GLOVE model, low rank matrix factorization, or combinations thereof. 
However, Snyder further teaches the generated value is a vector (Snyder: [0049] – “generate a…feature vector based on some set of structured attributes…generate a…feature vector based on less structured information such as item reviews”).

Additionally, Pavletic teaches a system of tailored products and recommendation (Pavletic: [0003]), including generating the vector using a skip gram based technique, a continuous bag of words model, a GLOVE model, low rank matrix factorization, or combinations thereof (Pavletic: [0104-0105] – “Vectors are extracted from various inputs, such as text…Text features are processed using a feature extraction engine using bag of words or skip-gram techniques”).
It would have been obvious to one of ordinary skill in the art to include generating the vector using a skip gram based technique, a continuous bag of words model, a GLOVE model, low rank matrix factorization, or combinations thereof, as taught by Pavletic, in the size and fitting recommendation system of McGovern since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of McGovern, to include the teachings of Pavletic, in order to identify features and relationships (Pavletic: [0104]).

In regards to claim 14, McGovern/Snyder/Kim teaches the system of claim 13. McGovern further discloses wherein the processor is further configured to execute the computer-readable instructions to generate the first latent feature value (McGovern: [0053-0054] and Fig. 5 – “recommendation engine 402 creates a data structure to store the extracted and identified 
yet McGovern does not explicitly teach that the generated value is a vector; and generating the vector using a skip gram based technique. 
However, Snyder further teaches the generated value is a vector (Snyder: [0049] – “generate a…feature vector based on some set of structured attributes…generate a…feature vector based on less structured information such as item reviews”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Snyder with McGovern for the reasons identified above with respect to claim 10.
Additionally, Pavletic teaches a system of tailored products and recommendation (Pavletic: [0003]), including generating the vector using a skip gram based technique (Pavletic: [0104-0105] – “Vectors are extracted from various inputs, such as text…Text features are processed using a feature extraction engine using…skip-gram techniques”).
It would have been obvious to one of ordinary skill in the art to include generating the vector using a skip gram based technique, as taught by Pavletic, in the size and fitting recommendation system of McGovern since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of McGovern, to include the teachings of Pavletic, in order to identify features and relationships (Pavletic: [0104]).

Claim 15  is rejected under 35 U.S.C. 103 as being unpatentable over McGovern, in view of Snyder, in view of Kim, in view of Misra et al. (US 10290040 B1), hereinafter Misra.

In regards to claim 15, McGovern/Snyder/Kim teaches the system of claim 13. McGovern further discloses wherein the processor is further configured to execute the computer-readable instructions to generate the second latent feature value (McGovern: [0053-0054] and Fig. 5 – “recommendation engine 402 creates a data structure to store the extracted and identified purchase data…illustrated data structure 500 includes data fields for…meta-data associated with the salable item”; Fig. 5 displays a meta-data column for the purchases, including sizes, as well as a merchant column (e.g., sizes and merchants are latent features)),
Yet McGovern does not explicitly teach that the generated value is a vector; and generating the feature using an autoencoder. 
However, Snyder further teaches the generated value is a vector (Snyder: [0049] – “generate a…feature vector based on some set of structured attributes…generate a…feature vector based on less structured information such as item reviews”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Snyder with McGovern for the reasons identified above with respect to claim 10.
Additionally, Misra teaches a system of tailored products and recommendation (Misra: [0003]), including generating the feature using an autoencoder (Misra: Col. 6, Ln. 5-10 – “using…auto-encoder…selecting the most relevant information to describe the person or other entity”).
generating the feature using an autoencoder, as taught by Misra, in the size and fitting recommendation system of McGovern since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of McGovern, to include the teachings of Misra, in order to select the most relevant information to describe the entity (Misra: Col. 6, Ln. 5-10).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over McGovern, in view of Snyder.

In regards to claim 20, McGovern discloses computer-implemented method for recommending size and fitting information for fashion products (McGovern: [abstract]; [0032]), the method comprising: 
identifying a first plurality of fashion products and a second plurality of fashion products that are similar to one another, wherein the first plurality of fashion products are more frequently purchased by the at least one user as compared to the second plurality of fashion products (McGovern: [0070-0071] – “uses past purchases to identify consumer preferences…a consumer has a preference for size 32-regular jeans from Merchant A” (e.g., jeans from Merchant A are a first plurality of products); [0071] – “extrapolate that consumer's preferences of salable items not yet purchased by the consumer…determines that other consumers who have purchased size 32-regular jeans from Merchant A typically purchase size 28-tall jeans from ;
generating a first observable user value and a first latent user value for the first plurality of fashion products, wherein each of the first observable user values is generated based upon observable features data corresponding to each of the first plurality of fashion products, and wherein each of the first latent user values is generated based upon latent features data corresponding to each of the first plurality of fashion products (McGovern: [0052-0054] and Fig. 5 – “receive consumer purchase history…recommendation engine 402 creates a data structure to store the extracted and identified purchase data…illustrated data structure 500 includes data fields for…meta-data associated with the salable item”; Fig. 5 displays a meta-data column for the purchases, including colors (i.e., an observable feature) and a meta-data column for the purchases, including sizes, as well as a merchant column (e.g., sizes and merchants are latent features); See also Fig. 6, displaying purchase information associated with multiple users (e.g., an analysis for items in the first set of fashion products)); 
generating a second observable user value and a second latent user value for the second plurality of fashion products; wherein each of the second observable user values is generated based upon observable features data corresponding to each of the second plurality of fashion products, and wherein each of the second latent user values is generated based upon latent features data corresponding to each of the second plurality of fashion products (McGovern: [0052-0054] and Fig. 5 – “receive consumer purchase history…recommendation engine 402 creates a data structure to store the extracted and identified purchase data…illustrated data 
generating size and fitting recommendations of the first plurality of fashion products for each user via a first analysis based upon the first observable user value and the first latent user value (McGovern: [0089] and Figs. 8 & 9 – “the recommendation engine 402 selects a color and size for each pair of dress pants based on colors purchased by cohorts and relative sizing between the consumer of interest 602 and cohorts based on brand, merchant, and/or style. The `Conf.` data field shows a calculated confidence score for each type of recommended dress pants, which is used by the recommendation engine 402 to create an ordering within the data structure 800”; [0088] – “recommendation engine 402 may adjust confidence scores for the salable items based on the preferences”; [0070] – “a consumer has a preference for size 32-regular jeans from Merchant A...recommend only pairs of jeans that are available in size 32-regular” (e.g., a sizing recommendation may be for a first set of fashion products); see also [0026]);
transmitting data corresponding to the first plurality of fashion products to a second analysis (McGovern: [0070-0071] – “uses past purchases to identify consumer preferences…a consumer has a preference for size 32-regular jeans from Merchant A…extrapolate that consumer's preferences of salable items not yet purchased by the consumer…determines that other consumers who have purchased size 32-regular jeans from Merchant A typically purchase size 28-tall jeans from Merchant B”); and 
generating size and fitting recommendations of the second plurality of fashion products for each user via the second analysis based upon (i) the second observable user values, (ii) the data, and (iii) the second latent user values (McGovern: [0089] and Figs. 8 & 9 – “a list of dress pants that the recommendation engine 402 provides to a consumer of interest 602…the recommendation engine 402 selects a color and size for each pair of dress pants based on colors purchased by cohorts and relative sizing between the consumer of interest 602 and cohorts based on brand, merchant, and/or style. The `Conf.` data field shows a calculated confidence score for each type of recommended dress pants, which is used by the recommendation engine 402 to create an ordering within the data structure 800”; [0088] – “recommendation engine 402 may adjust confidence scores for the salable items based on the preferences”); [0070-0071] – “uses past purchases to identify consumer preferences…a consumer has a preference for size 32-regular jeans from Merchant A…extrapolate that consumer's preferences of salable items not yet purchased by the consumer…determines that other consumers who have purchased size 32-regular jeans from Merchant A typically purchase size 28-tall jeans from Merchant B”).
yet McGovern does not explicitly disclose that generated and computed values are vectors; and that the first and second analyses are deep learning models, wherein the second deep learning model receives deep learning data from the first deep learning model, wherein the data is deep learning data. However, Snyder teaches a similar system of determining suitable items (Snyder: [0017]), including 
that the generated and computed values are vectors (Snyder: [0049] – “generate a…feature vector based on some set of structured attributes…generate a…feature vector based on less structured information such as item reviews”); and
deep learning models, wherein the second deep learning model receives deep learning data from the first deep learning model, wherein the data is deep learning data (Snyder: [0017] – “one or more machine learning models or algorithms may be employed in each subsystem. For example, a first machine learning model (such as a deep neural network model) may be used to obtain embedding vectors representing salient characteristics of various items in one embodiment. The embedding vectors (i.e., deep learning data) may be used as part of the input (together with feedback interpretations) to a second machine learning model”).
It would have been obvious to one of ordinary skill in the art to include that generated and computed values are vectors; and that the first and second analyses are deep learning models, wherein the second deep learning model receives deep learning data from the first deep learning model, wherein the data is deep learning data, as taught by Snyder, in the size and fitting recommendation system of McGovern since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of McGovern, to include the teachings of Snyder, in order to present items better suited to the user’s needs (Snyder: [0016]).


Response to Arguments
Applicant’s arguments, filed 04/27/2021, have been fully considered.

35 U.S.C. § 101
	Applicant argues that the claims are not directed to an abstract idea because the “claimed invention [is] dissimilar to any abstract idea(s) found patent-ineligible in any prior court case. Further, and contrary to the foregoing applicable law and guidance, the Office Action fails to consider each claim as a whole when assessing whether the claims are directed to an abstract idea under the first step of the Alice analysis…the Office Action improperly overgeneralizes the claims in its attempt to identify an abstract idea, the claims being more ‘specific’ than the alleged, broad idea…By alleging on page 13 that the claims are directed to mental processes, the Office Action ignored and stripped away many of the features recited in the claims that should have been considered in combination with the other features of the same claim. In other words, the Office Action's Section 101 rejection appears to be based on an unsupported conclusion that a claim is directed to an abstract idea if the claim somehow involves an abstract idea, which if literally applied would exclude patent-eligibility for nearly all (if not all) inventions involving the use of a computer.” (Remarks pages 10-12). The examiner disagrees. Initially, the examiner notes that the examiner has not alleged that the claims are directed to a mental process. The claims recite steps of determining latent and observable vectors associated with purchases of at least one user, all for the purpose of making a size and fitting recommendation. This falls into the “Certain methods of organizing human activity” abstract idea grouping in that it involves shopping behaviors and activities. This is further illustrated in the paragraph [0002] of the specification, discussing recommendations regarding fashion products available for sale on an e-commerce platform. The examiner has not alleged that “a claim is directed to an abstract idea [if] 
	Applicant argues “just as ‘claims directed to a new and useful technique for using sensors to more efficiently track an object’ were held patent-eligible in Thales, so too are those directed to an unconventional technique for providing a system that can standardize attributes, as mentioned at paragraph 6 of the published application. Exemplifying its unconventionality, none of the prior art either collectively or individually has the ordered combination of features recited in claim 1.” (Remarks page 12). The examiner disagrees. Initially, the examiner notes that the claims provide no recitation of a technique to use sensors to efficiently track and object and it is unclear how this is in any way similar to providing a system for standardizing attributes, an abstract idea. Accordingly, Thales is not apposite. Furthermore, Applicant “ostensibly suggest[s] that novelty and/or nonobviousness should be considered in determining whether a claim is directed to an abstract idea. Novelty and non-obviousness, however, have no bearing on whether a claim recites an abstract idea. Indeed, the Federal Circuit has made this clear -rejecting an argument substantially similar to Appellants' in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) ("We do not agree . . . that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete.").”
	Applicant argues the claims are patent eligible because they “processor functionality is activity, and thus the recited software features must be treated as additional elements that can 
With respect to McRO, animators were not previously employing the type of rules required by the claim of McRO. The computer in McRO is employed to perform a distinct process to automate a task previously performed by humans. The activity performed by humans, even if automated by rules, would not be within the scope of the claims of McRO. By contrast, the instant claims merely provide for an analysis of product purchases carried out the same way as which a human would perform the process. The steps of receiving information, generating 
With respect to Core Wireless, in Core Wireless, the claims are directed to an improvement in the functioning of computers (i.e. a particular manner of summarizing and presenting information in electronic devices, which restrains the type of data that is displayed and requires that the device applications exist in a particular state). Furthermore, in Core Wireless, the specification confirmed that the claims disclosed an improvement to user interfaces for electronic devices, specifically those with small screens. By contrast, the instant invention provides no improvement in the functioning of computers (i.e. a particular manner of summarizing and presenting information in electronic devices, which restrains the type of data that is displayed and requires that the device applications exist in a particular state). Furthermore, in this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.” This is reflected in paragraph [0002] of Applicant’s specification, which describe Applicant’s claimed invention as providing size and fitting recommendations for fashion products for sale in an ecommerce platform. While the Examiner agrees that the specification addresses shortcomings in the field of product recommendations, the discussions present in the specification do not go as far as to address shortcomings in a technical field. Rather, the specification focuses on problems related to the business aspects of providing size and fitting recommendations rather than problems related to the technical field. Applicant’s specification is silent regarding any  memory having computer-readable instructions stored therein; processor configured to [perform steps]; and first and second deep learning model from generic computing components. That this abstract idea is performed using generic computing components does not integrate the abstract idea into a practical application.  Accordingly, there is no evidence, short of attorney argument, that the claimed additional elements are anything other than conventional.  For these reasons, the claimed limitations fail to recite improvements to the functioning of a computer, or to any other technology or technical field.
Applicant argues that the examiner has not provided Berkheimer evidence to support the position that the claims are directed to well-understood, routine, and conventional functions. (Remarks pages 14-15). The examiner disagrees. The examiner has not commented on whether the claims are well-understood, routine, and conventional, and as such, Berkheimer evidence is not required.
Applicant argues “The recited improvement is applied in a specific domain of product recommendations, rather than the claimed subject matter being directed to product recommendations generally. At least the innovative use of a previous size and fitting recommendation makes this application eligible under Section 101. And the claims do not exclude all other ways of performing the alleged, abstract idea with a computer. This lack of preemption places the claims, at step one, squarely in the realm of patent-eligibility.” (Remarks page 15). The examiner disagrees. Examiner notes that questions of preemption are inherent in the two-part framework from Alice Corp. and Mayo, and are resolved by using this framework to distinguish between preemptive claims, and “those that integrate the building blocks into something more...the latter pose no comparable risk of pre-emption, and therefore remain 
Applicant argues the claims provide significantly more because “the claims recite (i) improvements to another technology or technical field, (ii) improvements to the computer itself, and/or (iii) unconventional operations confining the claims to a particular useful application. The above-identified elements of claim 1, ‘taken together as an ordered combination,’ ‘specify how interactions with the Internet are manipulated to yield a desired result- a result that overrides the routine and conventional sequence of events ordinarily triggered by’ the customary use of webpage requests as a whole. The recited recommendation generation for generating another recommendation is one such form of manipulation.” (Remarks pages 15-16). The examiner disagrees. In DDR Holdings, claims to a system that is programmed to modify conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage were not found to be directed to an abstract idea because they did not merely recite the performance of some business practice known from the pre-Internet world along with the requirement to perform it on the Internet. Instead, the claimed solution was necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks. DDR Holdings, LLC. v. Hotels.com, L.P., 773 F.3d 1245, (Fed. Cir. 2014). The claims at issue in DDR Holdings specify how interactions with the Internet are manipulated to yield a desired result—a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink. The claimed system of DDR Holdings does not provide a computer network operating in its normal, expected manner by sending the website visitor to the third-party website that appears to be connected with the clicked advertisement, but rather generates and directs the visitor to a hybrid web page that presents product information from the third-party and visual ‘look and feel’ elements from the host website, thereby reciting an invention that is not merely the routine or conventional use of the Internet. 
By contrast, the instant claims overcome no problem specifically arising in the realm of computers. The instant claims provide no parallel to DDR holdings with respect to a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink or going beyond a computer network operating in its normal, expected manner. Paragraph [0002] of Applicant’s specification describe Applicant’s claimed invention as providing recommendations regarding items for sale in an ecommerce platform. While the Examiner acknowledges that the specification addresses shortcomings in the field of product recommendations, the discussions present in the specification do not go as far as to address overcoming a problem in the realm of computer technology. Rather, the specification focuses on problems related to the business aspects of providing relevant size and fitting recommendations rather than problems in the realm of computer technology. Applicant’s specification is silent regarding any solution necessarily rooted in computer technology and fails to distinguish its memory having computer-readable instructions stored therein; processor configured to [perform steps]; and first and second deep learning model from those of generic computing components. With respect to the recited recommendation being used to generate another recommendation, this 

35 U.S.C. § 103
Applicant argues the combination of McGovern and Snyder fails to teach “the recited fitting recommendation” (Remarks page 16). The examiner disagrees. McGovern teaches this limitation at least in paragraph [0032], discussing that the recommendation engine may select a size of a product.
Applicant argues that the combination of McGovern and Snyder fails to teach  “identify one or more other fashion products similar to at least one of the fashion products, wherein the at least one fashion product is purchased more frequently than the one or more other fashion products by a set of users, each of the fashion products and the one or more other fashion products previously purchased; and generate a recommendation for the at least one user based upon another observable user vector, another latent user vector, and the generated size and fitting recommendations.” (Remarks pages 16-17). Initially, the examiner notes that, with respect to the identifying step, this argument is moot because neither McGovern nor Snyder are cited as teaching this reference. However, with respect to the recited generation of a recommendation, the examiner disagrees. McGovern discloses this limitation. McGovern, in paragraph [0103], discusses how the engine monitors which recommended salable items are viewed and/or 
Applicant argues that claims 10 and 20 recite similar features to those in claim 1 and are allowable for the same reasons. (Remarks page 17). The examiner disagrees. With respect to claim 10, the examiner notes that the amendments of claim 10 largely track those of claim 1 and claim 10 is not allowable for the same reasons as discussed in the paragraph above. With respect to claim 20, claim 20 does not go so far as to state that the first and second plurality of items are both previously purchased, and accordingly claim 20 is entirely taught by the combination of McGovern and Snyder. This is because McGovern teaches the limitation identifying a first plurality of fashion products and a second plurality of fashion products that are similar to one another, wherein the first plurality of fashion products are more frequently purchased by the at least one user as compared to the second plurality of fashion products. McGovern teaches this in paragraphs [0070-0071], discussing using past purchases to identify consumer preferences, such that when consumer has a preference for size 32-regular jeans from Merchant A (e.g., jeans from Merchant A are a first plurality of products), a size may be determined for jeans from Merchant 
Applicant argues that dependent claims are patentable for the same reasons as outlined with respect to the independent claims. (Remarks page 17). The examiner disagrees. The independent claims are rejected under 103 for the reasons recited in the above paragraphs of this response to remarks section, as well as for the reasons recited in the 103 rejection above. Accordingly, the 103 rejections to the dependent claims have been maintained. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Newly cited NPL reference U teaches a sizing algorithm. The algorithm gather feedback data with respect to sizing. The algorithm is capable of determining a size in one brand based on a size in a different brand.
Previously cited Yarvis et al. (US 20170091844 A1) teaches a size and fitting recommendation for fashion products. Previous purchase data of customer and feedback is used to provide fit recommendations. Observable features such as material and latent features such as fit may be taken into account.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969.  The examiner can normally be reached on Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625